DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/629,791 filed on 2020.01.09.

Claims 7-15 are currently pending and have been examined.  

Drawings
	The drawings filed 2020.01.09 are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DIFFUSER VANE GEOMETRY FOR A CENTRIFUGAL COMPRESSOR AND TURBOCHARGER.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 14, the tangent line at the trailing edge lacks antecedent basis. 
Applicants are required to clarify or to revise the claimed features. NOTE: the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8, 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP 2008-215250 A (cited by applicant), hereinafter ‘250 of which figs. 1-2 are provided below for convenience.


    PNG
    media_image1.png
    675
    1007
    media_image1.png
    Greyscale


As to claim 7
‘250 discloses a centrifugal compressor (fig. 1 shows compressor which is driven by a 
an impeller (14); 
a plurality of diffuser vanes (30a, 30b) arranged in a circumferential direction on a radially outer side of the impeller (fig. 2); and 
a housing (12) which includes a scroll portion forming a scroll flow passage positioned on a radially outer side of the plurality of diffuser vanes (fig. 4), 
wherein the plurality of diffuser vanes include: 
	at least one first diffuser vane positioned at least partially in an angular range between a tongue section of the scroll portion and a scroll end of the scroll portion in the circumferential direction (any of 30b appear to be within angular range defined by discharge 26); and 
	a second diffuser vane positioned outside the angular range (any of vanes 30b), and wherein a vane outlet angle formed by a tangent line at a trailing edge to a pressure surface of each of the plurality of diffuser vanes satisfies β1 < β2, where β1 is the vane outlet angle of the first diffuser vane, and β2 is the vane outlet angle of the second diffuser vane (see fig. 4b and [0010]-[0022]).  

As to claim 12
‘250 discloses the vane outlet angle β1 of each of the first diffuser vanes is smaller than the vane outlet angle β2 of each of all the second diffuser vanes positioned outside the angular range (referring to fig. 2 which shows the difference between vane outlet angle of each of 30a and 30b).  

As to claim 13
‘250 discloses the plurality of diffuser vanes (30a and/or 30b) have an arrangement center which is coincident with a rotational center of the impeller (center of impeller in fig. 2).  

As to claim 14
‘250 discloses an angle formed by the tangent line at the trailing edge to the pressure surface of each of the plurality of diffuser vanes with respect to a straight line extending from an arrangement center of the plurality of diffuser vanes to the trailing edge of each of the diffuser vanes is larger in the first diffuser vane than in the second diffuser vane (see fig. 2 which shows the vanes 30a and 30b have different orientation, and because of this a tangent line drawn per the claim would also be different).  

As to claim 15, see explanation for claim 7. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-215250 A (cited by applicant), hereinafter ‘250. 

As to claims 9-10
‘250 does not explicitly disclose [claim 9] a vane thickness t1 at the trailing edge of the first diffuser vane and a vane thickness t2 at the trailing edge of the second diffuser vane satisfy t1 > t2, or [claim 10] a stagger angle formed by a chordwise direction of each of the plurality of diffuser vanes with respect to the radial direction satisfies γ1 < γ2, where γ1 is the stagger angle of the first diffuser vane, and γ2 is the stagger angle of the second diffuser vane.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to select the recitations of claims 9 and 10.   Applicant has not disclosed that [claim 9] a vane thickness t1 at the trailing edge of the first diffuser vane and a vane thickness t2 at the trailing edge of the second diffuser vane satisfy t1 > t2, or [claim 10] a stagger angle formed by a chordwise direction of each of the plurality of diffuser vanes with respect to the radial direction satisfies γ1 < γ2, where γ1 is the stagger angle of the first diffuser vane, and γ2 is the stagger angle of the second diffuser vane  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the vane orientation of ‘250 because both perform the same function of controlling flow from the compressor.
Therefore, it would have been obvious to one of ordinary skill in this art to modify the specific dimensions of ‘250 to obtain the invention as specified in claims 9 and 10.
It is noted that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). 

As to claim 11
‘250 discloses in a cross section orthogonal to an axial direction, the first diffuser vane has the same cross-sectional shape as the second diffuser vane (the vanes in fig. 2 appear to have the same cross-sectional shape).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

    PNG
    media_image2.png
    309
    607
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    524
    599
    media_image3.png
    Greyscale



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
11/5/2021